This cause was duly submitted in this court December 6, 1915. On November 9, 1915, the plaintiff in error filed her brief. The defendant in error has filed no brief, and assigns no reason for his failure to do so. The contention of plaintiff in error seems to be reasonably supported by the authorities cited in her brief. And under the authority of Midland Elevator Co.v. Harrah, 44 Okla. 154, 143 P. 1168, and the authorities therein cited, we recommend that the judgment be reversed and the cause remanded for a new trial.
By the Court: It is so ordered.